         Case 1:21-cr-00041-CJN Document 30-1 Filed 02/14/21 Page 1 of 2




                                       STATEMENT OF FACTS

        On January 6, 2021, I was on duty and performing my official duties as an Officer in the
United States Capitol Police. Specifically, I was detailed and deployed in uniform at the United
States Capitol building to provide protective functions for members of Congress and their staff.
As an Officer in the United States Capitol Police, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of a
violation of Federal criminal laws.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding in
the Senate chamber.

        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside. At approximately
2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades
and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the
building. At such time, the joint session was still underway and the exterior doors and windows of
the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted
to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,
individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows.
Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the session resumed.

        In this context, at or about 3:00 p.m., I responded along with other members of the Capitol
Police to a disturbance involving several dozen people who were inside the United States Capitol
without lawful authority, under the circumstances described above. I observed the crowd moving
together in a disorderly fashion, and I observed members of the crowd engage in conduct such as
making loud noises, and kicking chairs, throwing an unknown liquid substance at officers, and
spraying an unknown substance at officers.

       In a loud and clear voice, Capitol Police Officers ordered the crowd to leave the building.
The crowd did not comply, and instead responded by shouting and cursing at the Capitol Police
Officers. I observed that the crowd, which at the time was located on the Upper Level of the
United States Capitol Visitors Center near the door to the House Atrium, included the six
individuals who were later identified to be Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry
Case 1:21-cr-00041-CJN Document 30-1 Filed 02/14/21 Page 2 of 2
